          Case 1:18-cr-00640-RA Document 326
                                         323 Filed 12/02/20
                                                   12/01/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
       withd                                         Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     December 1, 2020

BY ECF
                                                                                   Application granted.
The Honorable Ronnie Abrams
United States District Judge                                                       SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007                                                           ____________________
                                                                                   Ronnie Abrams, U.S.D.J.
       Re:     United States v. Ronny Reyes, a/k/a “Edwin Hernandez,”              December 2, 2020
               18 Cr. 640 (RA)

Dear Judge Abrams:

       The Government respectfully requests that the Court cancel a bench warrant issued for
defendant Ronny Reyes on January 2, 2020 for alleged violations of supervised release.

        On December 30, 2019, the Court sentenced the defendant to time served. Dkt. 229, 230.
Although the parties initially expected the defendant to remain in immigration custody pending
deportation, the defendant was released from custody, and the Court ordered as a condition of
supervised release, among other things, that he remain on home detention with location monitoring
for a period of 60 days, during which time it was anticipated that he would likely be taken into
immigration custody. See Dkt. 232. However, on or about December 31, 2019, the defendant
removed his location monitoring device, and on January 2, 2020, the Court issued an arrest
warrant.

        Recently, Deputy U.S. Marshal Nicholas Binetti, who has been working to apprehend the
defendant on the warrant, confirmed that the defendant left the United States. Specifically, among
other things, the DUSM Binetti communicated via FaceTime with Reyes, and confirmed that
Reyes was in Santo Domingo, Dominican Republic by comparing what was shown in the
FaceTime video to images from Google Maps of the address where Reyes was located. Reyes also
stated that he does not intend to return to the United States. DUSM Binetti further informed the
Government that until the warrant is canceled, the U.S. Marshals would continue to actively seek
to apprehend the defendant, and therefore suggested that the Government seek to cancel the
warrant.

       Because the Government anticipated that the defendant would be deported during his term
of supervised release, and because the defendant has already left the United States, the Government
         Case 1:18-cr-00640-RA Document 326
                                        323 Filed 12/02/20
                                                  12/01/20 Page 2 of 2

                                                                                         Page 2


respectfully submits that the outstanding warrant is no longer needed, and respectfully requests
that it be cancelled.


                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney for the
                                                       Southern District of New York


                                                  By: ______________/s/______________
                                                      Brett M. Kalikow / Michael D. Neff
                                                      Assistant United States Attorneys
                                                      (212) 637-2220 / 2107


cc:    Lawrence Fisher, Esq. (by ECF)
